DETAILED ACTION

1.	This Office action is responsive to the amendment filed 08/22/2022.  Claims 1-24 are present for examination.

2.	The amendment filed 08/22/2022 is objected to under 35 U.S.C. section 132 because it introduces new matter into the specification.  35 U.S.C. section 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
	Regarding claim 1, the claimed “logic…at a hardware layer…wherein the tracked scrambling key is transparent to an application developer” is not supported by the specification.  A “hardware layer (i.e., transparent to the application developer)” is discussed at [0014], however, there is no mention of the tracked scrambling key being transparent to an application developer.
	Regarding claim 11, the claimed “wherein the scrambling key is tracked at a hardware layer and is unavailable for direct access by an application developer” is likewise not supported by the specification.  Furthermore, it appears the scrambling key is now indirectly accessing by the application developer?
	Regarding claim 20, the claimed “wherein the scrambling key is determined at a hardware layer and is unavailable for direct access by an application developer” similarly finds no support in the specification.
Applicant is required to cancel the new matter in the response to this Office action.

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-6, 10-17 and 20-24 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Diep et al. (US 2014/0237261).
1. 	An apparatus, comprising: 
a core configured to process data (corresponds to circuitry including computing deice 1500 and/or processing device 1530); 
a logic coupled to the core and configured as a translator to track a 
scrambling key associated with the data (corresponds to 
circuitry including memory controller 106, 710 and/or 
160 for processing a frame key 362; see [0062]), wherein 
the tracked scrambling key is transparent to an application 
developer (corresponds to “TPM 108 may be a secure, 
tamper resistant circuit configured to generate random or 
pseudorandom keys such as OS key 121”, see [0041]; and 

a circuitry coupled to the core and configured to (corresponds to circuitry including read/write module 111): 
encrypt the data according to the scrambling key prior to the 
data being written to memory (corresponds to 
“memory controller 106 may generate a new frame 
key for that page frame…used to encrypt data 
written to a range of memory addresses that are 
included in a page frame…The frame key 125 is 
used to encrypt plaintext data 134 of a page 
frame…before storing that data in process memory 
116…Frame keys 12 may be encrypted…the 
encrypted frame key 126 may then be stored in an 
entry of an appropriate page table 120”, see [0039-
0040]; “computing device 300 that use a frame key 
to encrypt page frame data for storage in 
memory…memory controller may additionally 
retrieve the encrypted frame key 126 from page 
table 120, and decrypt the encrypted fame key 126”, 
see [0059]; memory controller 106 encrypts contents 
of the memory page…using the frame key 
125…stores the encrypted memory page at physical 
addresses corresponding to the page frame”, see 
[0062]), and 
recover the data based on decrypting, using the scrambling 
key, data read from the memory (corresponds to 
“memory controller that creates page frame specific 
encryption keys (referred to herein as frame keys) 
that are used to encrypt and decrypt data stored in 
the page frames”, see [0023]; “calling on cipher 110 
to encrypt memory contents, calling on cipher 110 to 
decrypt memory contents”, see [0027]; “[a]n entry of 
the page table 120 may include an encrypted frame 
key 126 that is used to encrypt and decrypt data”, 
[0032]).
	
Independent claims 11 and 20 define embodiments similar in scope to the embodiment of claim 1 and are rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  For example the claimed “page table…includes the scrambling key uniquely assigned to each page table entry…” corresponds to “[a]n entry in a page table 10 may map the virtual addresses…to corresponding physical addresses.  An entry of the page table 120 may include an encrypted frame key 126 that is used to encrypt and decrypt data for the corresponding page frame”, see [0032].  The claimed “scrambling key is unique to the first computing process” corresponds to “encrypted frame keys associated with a particular process”, see [0097].  The claimed “unauthorized read operation…” corresponds to “processes that should have access to the data in the page frame are able to read them, while processes that should not have access to the page frame are unable to read them.  This can eliminate the ability of a rogue process to illicitly gain access to the contents of memory allocated to another process”, see [0023].
	
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Diep et al. (US 2014/023261) in view of known prior art (Official notice taken).
	Diep teaches the invention substantially as claimed as discussed above in section 3.  However, encryption/decryption circuitry including particular gating logic XOR for implementing the programming logic is not discuss.  Official notice is taken of encryption/decryption circuitry using XOR gating logic for accepting as input key data and user data for encryption or decryption.
	Because encryption/decryption circuitry commonly uses XOR gating logic to encrypt and decrypt data it would have been obvious to use such gating logic to perform encryption/decryption in the device of Diep.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.

7.	Applicant's arguments filed 08/22/2022 have been fully considered but they are not deemed to be persuasive.
	Applicant should reconsider the rejection above in section 4 of the Office action given the newly amended claims and the new matter objection.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. section 1.136(a).  

9.	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any response to this final action should be mailed to:
Box AF
Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or Draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A LANE whose telephone number is 571 272-4208.  The examiner can normally be reached on M-F 6:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139